Order entered April 3, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-19-00115-CR

                  MARCO ANTONIO CASTILLO ALVARADO, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-20876-V

                                               ORDER
        The clerk’s record shows appellant is indigent and represented by counsel. The reporter’s

record, requested by counsel on January 7, 2019, was due February 5, 2019. By postcard dated

February 11, 2019, we notified court reporter Peri Wood to file the reporter’s record by March

13, 2019. To date, the reporter’s record has not been filed, and we have had no communication

from Ms. Wood.

        We ORDER court reporter Peri Wood to file the reporter’s record in this appeal

WITHIN TEN DAYS OF THE DATE OF THIS ORDER. We caution Ms. Wood that the

failure to do so will result in the Court taking whatever remedies it has available, including

ordering that she not sit until the reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; Peri Wood, court reporter, 292nd

Judicial District Court; and to counsel for all parties.

       .


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE